DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement between Inventions IA, IB, II, III, IV, and V, as set forth in the Office action mailed on 10/8/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/8/2019 is withdrawn.  Claims 7-11 and 17-20, directed to Inventions IB, III, IV, and V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5 and 14, directed to Invention II stand withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Matthew DeIulio (Reg. No. 70,858z) on 3/2/2021.

The application has been amended as follows: 

Claims 5 and 14 are cancelled.



Allowable Subject Matter
Claims 1-4, 6-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious emitting light into two or more of the 
Regarding Independent Claim 12, the prior art of record, taken either alone or in combination, fails to disclose or render obvious emitting light into two or more of the plurality of optical fibers, the light comprising an identification signal unique to each respective optical fiber of the plurality of optical fibers and a testing signal common to each of the plurality of optical fibers reading the identification signal and the testing signal with a single device; and determining an identity and a status of each optical fiber of the plurality of optical fibers with the single device, wherein the determined identity is based on the unique identification signals emitted into each optical fiber and the determined status is based on the common testing signal in combination with the rest of the limitations of the above claims.
Claims 2-4, 6-11, 13, and 15-20 are allowable at least based upon their dependence on Claims 1 and 12.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877